 1   Ruby Lieberman, Cal. State Bar Number 154304
     Law Office of Ruby Lieberman
 2   369 Pine St. #725
 3   San Francisco, CA 94104
     Tel. (415)362-5158
 4   Fax (415) 693-9411
     rubylieberman@sbcglobal.net
 5
     Attorney for Plaintiffs
 6

 7                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
 8
     Iqra AFZAL, et al.                                    ) Case No.:2:19-cv-1856 WBS AC
 9                                                         )
            Plaintiffs,                                    )
10
                    v.                                     ) JOINT STIPULATION AND
11                                                         ) [PROPOSED] ORDER RE:
     UNITED STATES DEPARTMENT OF STATE;                    )
12   HOMELAND SECURITY, et al.,                            ) EXTENSION OF TIME TO SUBMIT
                                                           ) JOINT STATUS REPORT AND TO
13          Defendants.                                    ) SCHEDULE CONFERENCE
                                                           )
14

15          This Court previously granted the parties’ joint stipulation to extend Defendants deadline

16   to file an answer until January 28, 2020. Based on that timeline, the parties jointly request that
17   the deadline for the Joint Status Report be extended until March 2, 2020, and that the Scheduling
18
     Conference be postponed from January 21, 2020, and be re-set for Monday, March 16, 2020, at
19
     1:30 p.m.
20
21

22   Dated: January 14, 2020                               Respectfully submitted,

23

24                                                         s/ Ruby Lieberman
                                                           RUBY LIEBERMAN
25                                                         Attorney for the Plaintiff
26
                                                           s/ Audrey B. Hemesath
27                                                         AUDREY B. HEMESATH
                                                           Assistant United States Attorney
28


                                                       1
 1                                       ORDER
 2   IT IS HEREBY ORDERED that the deadline for the Joint Status Report be extended until March
 3
     2, 2020, and that the Scheduling Conference date be extended to Monday, March 16, 2020, at
 4
     1:30 p.m.
 5
     Dated: January 15, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
